Name: 2013/778/EU: Commission Implementing Decision of 13Ã December 2013 establishing the Research Executive Agency and repealing Decision 2008/46/EC
 Type: Decision_IMPL
 Subject Matter: EU institutions and European civil service;  research and intellectual property
 Date Published: 2013-12-20

 20.12.2013 EN Official Journal of the European Union L 346/54 COMMISSION IMPLEMENTING DECISION of 13 December 2013 establishing the Research Executive Agency and repealing Decision 2008/46/EC (2013/778/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to delegate powers to the executive agencies to implement all or part of a Union programme or project, on its behalf and under its responsibility. (2) The purpose of entrusting the executive agencies with programme implementation tasks is to enable the Commission to focus on its core activities and functions which cannot be outsourced, without relinquishing control over, and ultimate responsibility for, activities managed by those executive agencies. (3) The delegation of tasks related to programme implementation to an executive agency requires a clear separation between the programming stages involving a large measure of discretion in making choices driven by policy considerations, this being carried out by the Commission, and programme implementation, which should be entrusted to the executive agency. (4) By Decision 2008/46/EC (2), the Commission created the Research Executive Agency (hereinafter referred to as the Agency) and entrusted it with the management of Community actions in the field of research with a view of performance of tasks linked to the implementation of the specific programme People implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (3), specific programme Capacities implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (4) and specific programme Cooperation implementing the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (5) of the Seventh Framework Programme of the European Community for research, technological development and demonstration activities (2007-2013) (6) (hereinafter referred to as the Seventh Framework Programme). (5) The Agency has demonstrated that delegating tasks to an executive agency is a fully relevant solution to improve cost-effectiveness, thereby enabling the Commission to manage an increasing budget with a less than proportional increase in the overall number of staff. Separating the policymaking tasks of the Commission from programme implementation tasks in the Agency has enabled both parties to perform better on their core duties. The external evaluation of the Agency carried out in accordance with Article 25 of Regulation (EC) No 58/2003 has shown that it has been efficient and effective in managing the SME-related actions under the Capacities Specific Programme, the Marie Curie Actions under the People Specific Programme, the Space and Security research actions under the Cooperation Specific Programme and in providing administrative and logistical support services to all programme areas of the People, Capacities and Cooperation Specific Programmes. Savings resulting from the delegation of tasks to the Agency have been estimated at some EUR 106 million over the period 2009-2013. (6) In its Communication of 29 June 2011A budget for Europe 2020 (7), the Commission proposed to use the option of more extensive recourse to existing executive agencies for the implementation of Union programmes in the 2014-2020 multiannual financial framework (hereinafter referred to as the MFF). (7) The cost-benefit analysis carried out in accordance with Article 3(1) of Regulation (EC) No 58/2003 has shown that the efficiency of the Agencys operations is higher in comparison with the Commissions. The new delegated programmes are thematically in line with the current mandate and mission of the Agency and represent the continuation of the Agencys existing activities. The Agency has already built-up competence, skills and capacities, which are directly relevant for these programmes. The Agency is well placed to continue managing research programmes under the 2014-2020 MFF. Delegation of programme management to the Agency would ensure the business continuity for the programmes beneficiaries, given that the Agency has built up relevant competence and capacity focussing on the research community. Delegation of programme management to the Agency is estimated to deliver efficiency gains of EUR 158 million over the period 2014-2024 when compared to the management by the Commission services. (8) In order to give executive agencies a coherent identity, the Commission has, as far as possible, grouped work by thematic policy area in establishing their new mandates. (9) The Agency should be entrusted with the management of the following parts of the Specific Programme Implementing Horizon 2020  The Framework Programme for Research and Innovation (2014-2020) (8):  Part I Excellent science succeeding similar activities which under the 2007-2013 MFF are managed by the Commission and which are characterised by projects that generate a large number of homogenous and standardised operations,  Part II Industrial leadership succeeding similar activities which under the 2007-2013 MFF are already partly managed by the Agency and which involve implementation of technical projects that do not entail political decision-making and require a high level of technical and financial expertise throughout the project cycle,  Part III Societal challenges succeeding similar activities which under the 2007-2013 MFF are managed by the Commission and which involve implementation of technical projects that do not entail political decision-making and require a high level of technical and financial expertise throughout the project cycle,  Part IIIa Spreading excellence and widening participation succeeding similar activities which under the 2007-2013 MFF are managed by the Commission and which involve implementation of technical projects that do not entail political decision-making and require a high level of technical and financial expertise throughout the project cycle,  Part IIIb Science with and for society succeeding similar activities which under the 2007-2013 MFF are managed by the Commission and which involve implementation of technical projects that do not entail political decision-making and require a high level of technical and financial expertise throughout the project cycle. (10) The Agency should continue with the implementation of the parts of the Seventh Framework Programme already delegated to it under the 2007-2013 MFF. (11) The Agency should be responsible for the provision of administrative and logistical support services in particular where centralisation of those support services would result in additional cost-efficiency gains and economies of scale. (12) In order to ensure a consistent implementation in time of this Decision and of the programmes concerned, it is necessary to ensure that the Agency shall exercise its tasks linked to the implementation of those programmes subject to and from the date on which those programmes enter into force. (13) The Research Executive Agency should be established. It should replace and succeed the executive agency established by Decision 2008/46/EC. It should operate in accordance with the general statute laid down by Regulation (EC) No 58/2003. (14) Decision 2008/46/EC should therefore be repealed and transitional provisions should be set out. (15) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Article 1 Establishment The Research Executive Agency (hereinafter referred to as the Agency) is hereby established and shall replace and succeed the executive agency set up by Decision 2008/46/EC from 1 January 2014 until 31 December 2024, its statute being governed by Regulation (EC) No 58/2003. Article 2 Location The Agency shall be located in Brussels. Article 3 Objectives and tasks 1. The Agency is hereby entrusted, within the framework of the Specific Programme Implementing Horizon 2020  The Framework Programme for Research and Innovation (2014-2020) with the implementation of parts of: (a) Part I Excellent science; (b) Part II Industrial leadership; (c) Part III Societal challenges; (d) Part IIIa Spreading excellence and widening participation; (e) Part IIIb Science with and for society. This paragraph shall apply subject to and as from the date of the entry into force of the Specific Programme Implementing Horizon 2020  The Framework Programme for Research and Innovation (2014-2020). 2. The Agency is hereby entrusted, within the framework of the Seventh Framework Programme, with the implementation of the legacy of parts of the following programmes: (a) the activities Research for SMEs and Research for SME associations of the Capacities Specific Programme; (b) the Space and Security themes of the Cooperation Specific Programme; (c) the People Specific Programme. 3. The Agency shall be responsible for the following tasks related to the implementation of the parts of the Union programmes referred to in paragraphs 1 and 2: (a) managing some stages of programme implementation and some phases in the lifetime of specific projects on the basis of the relevant work programmes adopted by the Commission, where the Commission has empowered it to do so in the instrument of delegation; (b) adopting the instruments of budget execution for revenue and expenditure and carrying out all the operations necessary for the management of the programme, where the Commission has empowered it to do so in the instrument of delegation; (c) providing support in programme implementation where the Commission has empowered it to do so in the instrument of delegation. 4. The Agency shall be responsible for the provision of administrative and logistical support services as defined in the instrument of delegation. These services shall be delivered for the benefit of the programme-implementing bodies and within the scope of the programmes referred to in the instrument of delegation. Article 4 Duration of the appointments 1. The members of the Steering Committee shall be appointed for two years. 2. The Director shall be appointed for four years. Article 5 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the Union programmes, or parts thereof, and on the administrative and logistical support services, for which it is responsible in accordance with the arrangements stipulated in the instrument of delegation. Article 6 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Commission Regulation (EC) No 1653/2004 (9). Article 7 Repeal and transitional provisions 1. Decision 2008/46/EC is repealed with effect from 1 January 2014. References to the repealed Decision shall be construed as references to this Decision. 2. The Agency shall be considered the legal successor of the executive agency established by Decision 2008/46/EC. 3. Without prejudice to the revision of the grading of seconded officials foreseen by the instrument of delegation, this Decision shall not affect the rights and obligations of staff employed by the Agency, including its Director. Article 8 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Done at Brussels, 13 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 11, 15.1.2008, p. 9. (3) OJ L 54, 22.2.2007, p. 91. (4) OJ L 54, 22.2.2007, p. 101. (5) OJ L 54, 22.2.2007, p. 30. (6) OJ L 412, 30.12.2006, p. 1. (7) COM(2011) 500 final. (8) OJ L 347, 20.12.2013, p. 965. (9) OJ L 297, 22.9.2004, p. 6.